.|>

\]O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00137-JLR Document 7 Filed 02/28/19 Page 1 of 3

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARMEN JOHN PERRI, and individual, No. 2119-cV-00137-JLR

Plaintiff, 425 QUEEN ANNE LLC’S
STIPULATED MOTION AND

V. [M§HJ ORDER TO EXTEND
TIl\/IE TO ANSWER COl\/[PLAINT
425 QUEEN ANNE, LLC, a Washington
limited liability company, NOTE ON l\/IOTION CALENDAR:

FEBRUARY 28, 2019
Defendant.

 

 

Defendant 425 QUEEN ANNE, LLC hereby respectfully requests that, for the following
reasons, the Court extend the deadline to tile its Answer to the Complaint in this case to
Thursday, March 14, 2019. By their signature below, the Plaintiff in this action stipulates to
this Motion.

425 Queen Anne LLC respectfully submits that good cause exists for the extension for
the following reasons:

l. The Defendant’s counsel filed its appearance on February 20, 2019.

2. Counsel for the Defendant requires adequate time to review client records and
confer.

3. An extension of time to file the Answer through March l4, 2019 will not

substantially delay the case.

425 QUEEN Ai\NE LLC’s srlPULArED MOTION To BERESFORD . BOOTH PLLC

EXTEND T]l\/[E TO ANSWER COMPLA]NT- 1 145 THIRD AVENUE sOUTH
2:]9_CV_()()137_]LR EDMONDS, WASHINGTON 98020
(425) 776-4100 / (425) 776-1700 fax

 

 

 

-I>L»J

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2:19-cv-00137-.JI_R Document 7 Filed 02/28/19 Page 2 of 3

For the foregoing reasons, 425 Queen Anne, LLC respectfully requests an extension of

 

 

 

 

time to Answer the Plaintiff’ s Complaint.
Stipulated and Agreed this 28th day of February, 2019.
THE LAW OFFICE OF DAN N. FIORITO, III BERESFORD BO()TH PLLC
/s/Dan N. Fiorz'to fbv permission] /s/ Timothv E. Steen
Dan N. Fiorito, lII, WSBA No. 34009 Timothy E. Steen, WSBA No. 35560
844 NW 48th Street Nicholas L. Jenkins, WSBA No. 31982
Seattle, Washington 98107 145 Third Avenue South
Telephone: (206) 299-1582 Edmonds, Washington 98020-3593
Facsimile: (206) 770-759() Telephone: (425) 776-4100
Email: dan@daniorito.com Facsimile: (425) 776-1700
Attorneyfor Carmen John Perri Email: tims@beresfordlaw. com
nick[@beresfordlaw. com
Attorneysfor 425 Queen Anne LLC
[PROPOSED] ORDER
Based on the Stipulation of the Parties, IT lS HEREBY ORDERED that;
The deadline for Defendant 425 Queen Anne LLC to Answer the Plaintiff’s Complaint
has been extended to March 14, 2019.
(`(\.M?.c~/K»
DoNE 11\1 oPEN CoURT this il day Of ~
HON®RAB IAl\/IES l‘f`ROBART
v 425 QUEEN ANNE LLC’s sTIPULATED MoTIoN To BERESFORD . BO()TH PLLC
EXTEND TIME TO ANSWER COMPLAINT- 2 145 THrRD AVENUE soUTH
2;19_CV_00137_]LR EDMONDS, WASH]NGTON 98020

(425) 776~4100 / <425) 776_'1700 fax

 

 

 

-l>!.»~)l\)

\lO\U‘l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2:19-cv-00137~.JLR Document 7 Filed 02/28/19 Page 3 of 3

CERTIFICATE OF SERVICE
l hereby certify that on February 28th, 2019, I electronically filed the foregoing with the
Clerk of the Court using the Cl\/l/ECF system which will send electronic notification of such

filing to the following attorneys/interested parties:

Dan N. Fiorito, III dan@danfiorito.com
Attorney for Plaintiff

By: /s/Leah Bartoces
Leah Bartoces, Paralegal

425 QUEEN ANNE LLC’s sTiPULArED MoTioN To BERESFQRD . BQ()TH PLLC

EXTEND TIM]E TO ANSWER COMPLAINT- 3 145 THIRD AVENUE SOUTH
2;19_¢V_00137_JLR EDMoNDs, wAsHiNGToN 98020
(425) 776-4100/ (425) 776-1700 fax

 

 

 

